Case 1:21-cv-00217-EK-SJB Document 21 Filed 09/10/21 Page 1 of 2 PageID #: 152




         Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                       Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                                                   September 10, 2021
VIA ECF
Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East Chambers 304N
Brooklyn, New York 11201

       Re:    Rodea v. New York Diner, Inc., et ano.
              Case No.: 1:21-cv-217 (ERK) (SJB)
              Plaintiff’s Amended Letter Motion for Leave to Amend Complaint to Add
Defendant

Dear Judge Bulsara:

       This office represents the Plaintiff Jose Eduardo Rodea (hereinafter “Plaintiff”) in the
above-referenced case. Plaintiff writes to respectfully request leave to amend the complaint to
add Marios Diner Inc., and Marlos Avlonitis, as Defendants.

        Rule 15(a) of the Federal Rules of Civil Procedure (hereinafter “Rules” or “Rule”)
provides that a court “should freely give leave [to amend] when justice so requires.” See Fed. R.
Civ. P. 15(a)(2). The policy behind this rule is that “[l]iberal amendment promotes judicial
economy by making it possible to dispose of all contentions between parties in one lawsuit.” See
Bilt-Rite Steel Buck Corp. v. Duncan's Welding & Corr. Equip., Inc., 1990 WL 129970, at *1
(E.D.N.Y. Aug. 24, 1990) (citation omitted). Further, amendments are generally favored because
they “tend to facilitate a proper decision on the merits.” See Sokolski v. Trans Union Corp., 178
F.R.D. 393, 396 (E.D.N.Y. 1998) (internal quotation marks omitted) (quoting Junior Gallery, Ltd.
v. Neptune Orient Line, Ltd., No. 94-CIV.-4518, 1997 WL 26293, at *2 (S.D.N.Y. Jan. 22,
1997)).

        The decision to grant or deny leave to amend under Rule 15(a)(2) is within the trial
court's discretion. See Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971).
If the amendment seeks to add a party, Rule 21, which allows addition of a party ... also comes
into play; however, that creates no additional obstacle, as the ‘showing necessary under Rule 21
is the same as that required under Rule 15(a).’” See Soroof Trading Dev. Co. v. GE Microgen,
Inc., 283 F.R.D. 142, 147 (S.D.N.Y. 2012) (internal citation omitted) (quoting Johnson v. Bryson,
851 F. Supp. 2d 688, 703 (S.D.N.Y. 2012)). “In deciding whether to permit the addition of
Case 1:21-cv-00217-EK-SJB Document 21 Filed 09/10/21 Page 2 of 2 PageID #: 153




defendants, courts apply the ‘same standard of liberality afforded to motions to amend pleadings
under Rule 15.’” See Addison v. Reitman Blacktop, Inc., 283 F.R.D. 74, 79 (E.D.N.Y. 2011)
(quoting Soler v. G & U, Inc., 86 F.R.D. 524, 528 (S.D.N.Y. 1980)).
       Therefore, a motion for leave to amend to add a defendant should be granted absent
undue delay, bad faith, futility, or prejudice to the non-moving party. Id.

        Here, after repeated demands, Plaintiff was provided a Form W-2 which lists Marios
Diner Inc. rather than New York Diner, Inc. as his employer. As such, because the W-2
constitutes prima facie evidence that Marios Diner Inc. employed Plaintiff, it must be added as a
defendant in this case. Indeed, Defendants cannot establish undue delay, bad faith, futility, or
prejudice, as they know or should have known who Plaintiff’s employers are and that
information was within their control. Accordingly, Plaintiff’s letter motion for leave to amend
the complaint should be granted.1

       Plaintiff thanks this Court for its time and attention to this case.

Dated: Forest Hills, New York
       September 10, 2021                              Respectfully submitted,

                                                       SHALOM LAW, PLLC

                                                       /s/ Jonathan Shalom
                                                        Jonathan Shalom, Esq.
                                                        105-13 Metropolitan Avenue
                                                        Forest Hills, NY 11375
                                                        Jonathan@ShalomLawNY.com
                                                        (718) 971-9474 (office)

                                                       Attorneys for Plaintiff




1
  Plaintiff sought and obtained the corporate formation documents for New York Diner, Inc. and
Marios Diner Inc. in order to ascertain the shareholders of both entities. Marios Diner Inc’s
articles of incorporation name Marlos Avlonitis as shareholder. Plaintiff respectfully reserves the
right to move for leave to add any shareholders of both entities as additional individual
defendants in this case.
